           Case 17-20900-CMB            Doc -2 Filed 09/08/20 Entered 09/08/20 15:36:31                      Desc
                                        Certificate of Service Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                         :
ROSALYN ALYSSA PIREAUX                                         :     Bk. No. 17-20900 CMB
F/K/A ROSALYN MALARBI                                          :
                                  Debtor                       :     Chapter No. 13
                                                               :
BAYVIEW LOAN SERVICING, LLC                                    :
                        Movant                                 :
                  v.                                           :
ROSALYN ALYSSA PIREAUX                                         :
F/K/A ROSALYN MALARBI                                          :
                        Respondent

               CERTIFICATE OF SERVICE OF NOTICE OF PAYMENT CHANGE SUPPLEMENT
         I certify under penalty of perjury that I served or caused to be served the Notice of Payment Change Supplement,
which has been filed on the Claims Register in the above-referenced case, on the parties at the addresses shown below or on
the attached list on September 8, 2020.
The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification                       Service by First Class Mail

OFFICE OF THE UNITED STATES TRUSTEE                      ROSALYN ALYSSA PIREAUX
1001 LIBERTY AVENUE, SUITE 970                           22 WASHINGTON DR
PITTSBURGH, PA 15222                                     MONESSEN, PA 15062-2322

MATTHEW R. SCHIMIZZI, ESQUIRE
35 WEST PITTSBURGH STREET
GREENSBURG, PA 15601

RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)
SUITE 3250, USX TOWER, 600 GRANT STREET
PITTSBURGH, PA 15219

If more than one method of service was employed, this certificate of service groups the parties by the type of service. For
example, the names and addresses of parties served by electronic notice will be listed under the heading “Service by Electronic
Notification” and those served by mail will be listed under the heading: Service by First Class Mail.”

September 8, 2020
                                                  /s/ Thomas Song, Esquire
                                                  Thomas Song, Esq., Id. No.89834
                                                  Phelan Hallinan Diamond & Jones, LLP
                                                  1617 JFK Boulevard, Suite 1400
                                                  One Penn Center Plaza
                                                  Philadelphia, PA 19103
                                                  Phone Number: 215-563-7000 Ext 31387
                                                  Fax Number: 215-568-7616
                                                  Email: Thomas.Song@phelanhallinan.com
